   Case 6:18-cv-01700-AA         Document 12       Filed 02/15/19     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                     DISTRICT OF OREGON — EUGENE DIVISION


NANCY BOYD,                                        Case No.: 6:18-cv-01700-AA

               Plaintiff,
                                                   STIPULATED REQUEST FOR
       vs.                                         DISMISSAL WITH PREJUDICE OF
                                                   DEFENDANT U.S. BANK N.A.
U.S. BANK NATIONAL ASSOCIATION,

               Defendant.


       TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
       IT IS HEREBY STIPULATED by and between plaintiff Nancy Boyd and defendant

U.S. Bank N.A., that U.S. Bank N.A. be dismissed from this action with prejudice pursuant to

Federal Rules of Civil Procedure, Rule 41(a)(2), and that each party shall bear its own

attorneys’ fees and costs.



Dated: February 15, 2019                     By:     /s/ Kyle W. Schumacher
                                                     Kyle W. Schumacher, OSB No. 121887

                                                     Attorneys for Plaintiff

                                                     LARKINS VACURA KAYSER


Dated: February 15, 2019                     By:     /s/ Brett Applegate
                                                     Brett Applegate, OSB No. 132944
                                                     Attorneys for Defendant 




STIPULATED REQUEST FOR DISMISSAL                                                          Page 1
WITH PREJUDICE OF DEFENDANT U.S.
BANK N.A.
